DETAILED ACTION
Claims 1-13 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Specification
The disclosure is objected to because it appears ¶ [0060], line 5, “see” should be changed to “sea”.  Appropriate clarification is required.
Claim Objections
Regarding Claim 2, line 3, it appears that the term “a user’s” should be changed to “the user’s”.
Regarding each of Claims 3-8, line 3, it appears that the language “by a” should be changed to “by the”.
Regarding Claim 8, line 4, it appears that the term “wherein” should be changed to “wherein the”.
Regarding Claim 12, line 3, it appears that the term “between” should be changed to “between the”.
Regarding Claim 12, line 3, it appears that the term “on” should be changed to “on a”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 7, line 4, is rejected since it is not clear what is meant by the term “if”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Napieraj (U.S. Pat. Publ. No. 2011/0224896).   
Specifically, regarding Claim 1, Napieraj discloses an electronic navigational router, comprising: a processor (70; FIG. 2), and a user interface (74; FIG. 2) for receiving input from a user and outputting information to a user, wherein the processor is configured to: determine whether input from a user is touch input (¶ [0034]) and, [when] the input is touch input, determine whether the touch input is indicative of a touch input that corresponds to a route request from a user and, [when] the touch input is a route request from a user (¶ [0034]), to develop a route from the user's current location to the location corresponding to that indicated by the touch input and to pass the developed route to the user interface (¶ [0038]), the user interface configured to display the route developed by the processor (¶ [0040]). 
Regarding Claim 2, Napieraj discloses the processor is configured to determine the current location of the navigational router and to develop a route from the navigational router's current location to the location indicated by a user's touch input (¶ [0038]).
Regarding Claim 4, Napieraj discloses the processor is configured to determine the current location of the navigational router and to develop a terrestrial route from the navigational router's current location to the location indicated by a user's touch input (¶ [0038]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Napieraj in view of Carnevali et al. (U.S. Pat. Publ. No. 2014/0200806).
Regarding Claim 3, Napieraj discloses substantially all of the limitations of the present invention, and further discloses that the processor is configured to determine the current location of the navigational router (¶ [0038]) but does not disclose the claimed nautical route. 
However, Carnevali discloses develop[ing] a nautical route from the navigational router's current location to the location indicated by a user’s touch input (FIGS. 4Ci - 4Ciii). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carnevali with the router of Napieraj to utilize a touch input for maritime navigation.
Regarding Claim 8, Napieraj discloses substantially all of the limitations of the present invention but does not disclose the claimed nautical route.  However, Carnevali discloses that the processor is configured to determine the current location of the navigational router and to develop a nautical route from the navigational router's current location to the location indicated by a user's touch input (¶¶ [0092]-[0094]), wherein [the] processor is configured to develop a nautical route by employing measured water depth information to develop marine navigational routes (¶¶ [0089]-[0151], [0152], [0154]), and the user interface accepting user touch input regarding the end point of a marine route, wherein the electronic route developer is configured to: automatically develop a route based upon the user-supplied end point (¶¶ [0092]-[0094]), discretize into uniform square discretized cells a multidimensional region that encompasses start and end points with nodes placed in cells, each node connected with its neighbors (¶ [0076]), and develop a marine route that includes at least one intervening waypoint when the end point and a start point are not points of navigable visibility to one another (¶¶ [0083], [0092]-[0094]), wherein the electronic router includes water depth measurements in a determination of navigable visibility (¶ [0083]), as recited in Claim 8, and (ii) that the router is configured to: extract potential waypoints from cartographic data representing a region that encompasses user-supplied start and end points (¶¶ [0071], [0094]), as recited in Claim 9. 
Regarding Claims 10-13, Napieraj discloses substantially all of the limitations of the present invention but does not disclose the claimed developer.  However, Carnevali discloses that the route developer is configured to (i) associate a node with each discretized cell within the region and to connect each node with its neighbors with bidirectional edges (¶ [0076]), as recited in Claim 10, (ii) develop a set of candidate nodes based upon points of navigable visibility (¶ [0082]), as recited in Claim 11, (iii) generate candidate nodes and select a node from among the candidate nodes to be a selected node based upon the cost of a link between currently selected node and the candidate nodes (¶ [0082]), as recited in Claim 12, and (iv) generate candidate nodes; and develop a route using start and end points and nodes selected from among candidate nodes based on least-cost to complete the route between start and end nodes (¶¶ [0084], [0085]), as recited in Claim 13.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carnevali with the router of Napieraj to maximize routing efficiency.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Napieraj in view of Kneuper et al. (U.S. Pat. Publ. No. 2017/0229027, hereinafter “Kneuper”).    
Napieraj discloses substantially all of the limitations of the present invention but does not disclose the claimed determination.  However, Kneuper discloses a processor configured to determine the current location of the navigational router and to develop an aviation route from the navigational router's current location to the location indicated by a user's touch input (¶ [0047], Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carnevali with the router of Napieraj to utilize a touch input for aviation navigation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Napieraj in view of Brown et al. (U.S. Pat. No. 5,379,224, hereinafter “Brown”).    
Napieraj discloses substantially all of the limitations of the present invention, and further discloses a processor configured to determine the current location of the navigational router and to develop a route from the navigational router's current location to the location indicated by a user’s touch input (¶¶ [0038], [0039]) but does not disclose the claimed determination.  However, Brown discloses a processor configured to determine the current location of the navigational router and to develop a route from the navigational routers current location (“navigation solution computation”; col. 2, ll. 46-47), wherein the route is a combination of at least two from the group of: terrestrial, nautical, aviation routes (col. 8, ll. 34-43).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the router of Napieraj to provide a routing device that can be used on water and on land (e.g., a fisherman out at sea navigating towards a dock who then later uses the router on land to return home).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Napieraj in view of Kao et al. (U.S. Pat. No. 5,394,333, hereinafter “Kao”).    
Napieraj discloses substantially all of the limitations of the present invention, and further discloses a processor configured to determine the current location of the navigational router and to develop a route from the navigational router's current location to the location indicated by a user’s touch input and to monitor the location of the navigational router (¶¶ [0038], [0039]), but does not disclose the claimed recalculation.  
However, Kao discloses recalculating a route [when] the navigational router strays from the route developed by the navigational router by more than a threshold amount (col. 2, ll. 44-54).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kao with the router of Napieraj to ensure up-to-date routing is utilized for correct navigation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833